287 F.2d 400
Daniela Del Rosario GONZALEZ-ALTIERY, Etc., Plaintiff, Appellant,v.GLOBE INDEMNITY COMPANY et al., Defendants, Appellees.
No. 5726.
United States Court of Appeals First Circuit.
March 1, 1961.

Gilberto Padro-Diaz, Arecibo, P. R., on the brief, for appellant.
Aldo Segurola-De Diego and Rivera Zayas, Rivera Cestero & Rua, San Juan, P. R., on the brief, for appellees.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
In Guerra v. Ortiz, 1950, 71 P. R.R. 574, affirmed sub nom. Agustin v. Ortiz, 1 Cir., 1951, 187 F.2d 496, the Supreme Court of Puerto Rico held that a minor could not sue its parent for personal injury resulting from an accident caused by the parent's negligence. There was nothing unusual, and certainly nothing unconstitutional, in this. Cf. Luster v. Luster, 1938, 299 Mass. 480, 13 N.E.2d 438. In the present case the court held that the Puerto Rico direct-action statute permitting suits against an insurer without joining the insured, cf. Aponte v. American Surety Co. of New York, 1 Cir., 1960, 276 F.2d 678, did not permit the minor to recover from its parent's insurer. A casualty insurer is, essentially, an indemnitor. We see no reason to reverse the court's decision as to local law, nor to review its interpretation of its local statute.


2
Judgment will enter affirming the judgment of the Supreme Court of Puerto Rico.